Case: 19-20243     Document: 00515733985         Page: 1     Date Filed: 02/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 19-20243                      February 4, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Donald Lempar,

                                                           Plaintiff—Appellant,

                                       versus

   Brad Livingston; Myra Walker; Guy Smith; Jamie
   Williams; Ernestine Juyle,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:13-CV-706


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Donald Lempar, former Texas prisoner # 1284244, appeals the
   summary judgment dismissal of his 42 U.S.C. § 1983 complaint alleging
   retaliation by various prison officials. He contends that in response to his



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20243      Document: 00515733985          Page: 2   Date Filed: 02/04/2021




                                    No. 19-20243


   filing of grievances, medical staff refused to update forms to show that he
   should not be assigned to work, advised other staff members not to medically
   unassign him, orchestrated his transfer to more dangerous prison units where
   he faced unhealthy conditions, used security staff to force him to comply with
   attempts to give him substandard care, and deprived him of pain medications
   after two hospital visits. In addition, Lempar maintains that some of the
   defendants denied him relief on his grievances or refused to consider
   grievances that he filed despite the clear evidence of retaliation alleged
   therein. We affirm.
          We review the grant of summary judgment de novo, applying the same
   standards as the district court. Austin v. Kroger Tex., L.P., 864 F.3d 326, 328
   (5th Cir. 2017). “The court shall grant summary judgment if the movant
   shows that there is no genuine dispute as to any material fact and the movant
   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). All facts
   and reasonable inferences must be construed in the light most favorable to
   the nonmovant, and the court must not weigh evidence or make credibility
   calls. Deville v. Marcantel, 567 F.3d 156, 163-64 (5th Cir. 2009). However,
   the nonmovant cannot satisfy his burden with “conclusory allegations,”
   “unsubstantiated assertions,” or “only a scintilla of evidence.” Duffie v.
   United States, 600 F.3d 362, 371 (5th Cir. 2010) (internal quotation marks and
   citation omitted).
          “To state a valid claim for retaliation under section 1983, a prisoner
   must allege (1) a specific constitutional right, (2) the defendant’s intent to
   retaliate against the prisoner for his or her exercise of that right, (3) a
   retaliatory adverse act, and (4) causation.” Jones v. Greninger, 188 F.3d 322,
   324-25 (5th Cir. 1999). Retaliation claims are “regarded with skepticism,”
   and a prisoner raising such a claim “must allege the violation of a specific
   constitutional right and be prepared to establish that but for the retaliatory
   motive the complained of incident . . . would not have occurred.” Woods v.



                                         2
Case: 19-20243     Document: 00515733985           Page: 3   Date Filed: 02/04/2021




                                    No. 19-20243


   Smith, 60 F.3d 1161, 1166 (5th Cir. 1995). “The inmate must produce direct
   evidence of motivation or, the more probable scenario, allege a chronology of
   events from which retaliation may plausibly be inferred.” Id. (internal
   quotation marks and citation omitted).
          Lempar’s arguments are without merit. Our exhaustive review of the
   evidence presented in this case does not reflect a genuine dispute as to any
   material fact regarding whether the defendants intended to retaliate against
   Lempar based on his filing of prison grievances or whether the complained-
   of actions would not have occurred but for a retaliatory motive. See Jones,
   188 F.3d at 324-25; Woods, 60 F.3d at 1166. With respect to some of the
   allegations of harm, he has not pointed to evidence showing that the named
   defendants were personally involved in the alleged adverse actions or that
   they directed those actions. See Jones v. Lowndes Cty., Miss., 678 F.3d 344,
   349 (5th Cir. 2012). To the extent that Lempar contends that “systemic
   failures” in the prison system should be attributable to the former director of
   the Texas Department of Criminal Justice, he comes forward with no
   evidence showing that this defendant personally participated in the actions
   that caused him harm and he has not identified an unconstitutional policy
   giving rise to a constitutional injury. See Porter v. Epps, 659 F.3d 440, 446
   (5th Cir. 2011). There is no disputed fact question that, when resolved in
   Lempar’s favor, rises to the level of retaliation. We therefore uphold the
   district court’s grant of summary judgment in favor of the defendants. See
   Austin, 864 F.3d at 328; Duffie, 600 F.3d at 371; FED. R. CIV. P. 56(a).
          Lempar also contends that the district court erred in denying his
   requests for discovery prior to ruling on the defendants’ summary judgment
   motion. The defendants’ motion asserted that they were entitled to qualified
   immunity, and the district court ultimately agreed. Although Federal Rule
   of Civil Procedure 26(b)(1) broadly permits discovery, this court has held
   that discovery should not be permitted when a qualified immunity defense is



                                         3
Case: 19-20243     Document: 00515733985            Page: 4   Date Filed: 02/04/2021




                                   No. 19-20243


   pending.   See Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012).
   Accordingly, the district court did not abuse its discretion in denying
   Lempar’s requests for discovery. See Crosby v. Louisiana Health Serv. and
   Indem. Co., 647 F.3d 258, 261 (5th Cir. 2011).
          AFFIRMED.




                                         4